Citation Nr: 0403319	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  97-32 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for retinitis 
pigmentosa, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial evaluation for 
postoperative residuals of a granuloma (scar), currently 
evaluated as 20 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
chronic, inactive pulmonary tuberculosis.

4.  Entitlement to an increased initial evaluation for 
depression, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran completed twenty years of active military service 
and retired in July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted a 30 percent 
evaluation for retinitis pigmentosa effective August 1, 1996; 
granted service connection for pulmonary tuberculosis, 
chronic, inactive, with a noncompensable evaluation effective 
August 1, 1996; granted service connection for granuloma, 
right lower lobe of lung, status post thoracotomy with wedge 
resection, with a noncompensable evaluation effective August 
1, 1996; and granted service connection for depression with 
an evaluation of 10 percent effective August 1, 1996. 

FINDINGS OF FACT

1.  The medical evidence shows that the veteran's best-
corrected vision to be 20/70 in both eyes.

2.  The veteran's bilateral contraction of visual fields, as 
calculated in accordance with 38 C.F.R. § 4.76a based the 
findings of the April 2002 VA examination, are as follows: 
for the right 32.5 degrees and for the left 37.5 degrees.

3.  The veteran's postoperative residuals of a granuloma are 
manifested by a scar in an area not exceeding 72 square 
inches (465 sq. cm.).

4.  The veteran's chronic, inactive pulmonary tuberculosis is 
manifested by minimal obstructive lung defect with a FEC of 
99 percent.

5.  The veteran's depression is not manifested by more than 
mild social and industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for retinitis pigmentosa have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.84a; Diagnostic Code 6078, 6080 (2003).

2.  The criteria for an initial evaluation in excess of 20 
percent for postoperative residuals of a ganuloma (scar) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.321(b)(1), Part 4, §4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (prior to August 30, 2002); Diagnostic Codes 
7801, 7802, 7803, 7804 (effective from August 30, 2002).

3.  The criteria for an initial 10 percent evaluation (but no 
higher) for pulmonary tuberculosis, chronic, inactive have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6731 (1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6731 (2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for depression have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.132, Diagnostic Code 9434 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (effective from November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

This claim dates from 1996, well before the enactment of 
VCAA.  However, the RO sent the veteran a letter in June 2001 
informing him of the evidence and information needed to 
substantiate his claim.  The veteran was afforded VA 
examinations in April 2002, and in December 2002, the RO re-
adjudicated the veteran's claims, and sent him a supplemental 
statement of the case.  The veteran was also informed of 
regulation changes concerning the skin in the supplemental 
statement of the case of December 2002.  In April 2003, the 
RO notified the veteran that the case was being forwarded to 
the Board of Veterans' Appeals, and that the veteran could 
send additional evidence to the Board.

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his 
claims.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  He also has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate these 
claims, and he has been notified of VA's efforts to assist 
him.  In the letter of June 2001, he was notified of what VA 
was doing to obtain evidence and information on his behalf, 
and he was informed of what information and evidence he 
needed to provide.  (See Quartuccio v. Principi, 16 Vet. App. 
183 (2002)).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  For these 
reasons, further development of these issues are not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2003).


II.  Increased evaluation for retinitis pigmentosa

Background

At his October 1996 VA examination, the examiner noted that 
the veteran was diagnosed with retinitis pigmentosa in 
approximately 1980.  The examiner indicated that visual 
acuity remained good at 20/30 for the right eye and 20/20 for 
the left eye with his best correction.  It was noted that the 
veteran was highly myopic and recommended the contact lenses 
for him to improve his peripheral vision.

Goldmann's visual fields were requested to demonstrate his 
visual field loss.  Presently, his right eye had 
approximately 50 degrees of width on the horizontal meridian 
and about 60 degrees on the vertical meridian.  The left eye 
had approximately 65 degrees on the horizontal meridian and 
approximately 80 degrees on the vertical meridian.  The 
examiner indicated that the veteran was not legally blind, 
either by visual acuity or by visual field.  However, due to 
his highly myotic nature, and wearing spectacles, his visual 
field was greatly reduced coupled with his physiological loss 
from the retinitis pigmentosa. 

VA outpatient treatment records dated January and September 
1998 show an assessment of retinitis pigmentosa with central 
vision of 20/30 and 20/20.

At his December 1999 VA examination, the veteran reported 
having Lasik surgery approximately two months ago, which his 
mother paid for.  He indicated he was previously highly near 
sighted.  

The examination showed entering visual acuities without 
correction were 20/30 for the right eye and 20/40 -2 for the 
left eye, as measured with central visual acuity.  The 
veteran had no visual correction otherwise.  Manifest 
refraction for the right eye was -0.50 DS yielding a visual 
acuity of 20/30 +2 and -0.75 DS for the left eye yielding a 
visual acuity of 20/40 +1.  Reading addition recommended was 
+1.50 for each eye.  Anterior segment findings were normal 
for each eye.  Posterior pole of each fundus appeared to be 
clear and normal and without signs of classic retinitis 
pigmentosa.  However, the examiner noted that there are many 
forms of retinitis pigmentosa that were not apparent with 
just a simple retinal examination.  The cup/disk ratio of 
each optic nerve was 0.3/0.3.  The diagnoses were history of 
retinitis pigmentosa; myopia, both eyes; decreased visual 
fields in both eyes secondary to retinitis pigmentosa; and 
presbyopia.

VA outpatient treatment reports - Goldmann Visual Fields 
dated December 1999 showed average central contraction of 
vision to 32 degrees on the right and 40 degrees on the left.  
Average central contraction of vision was rated equivalent to 
corrected central vision of 20/70 in both eyes.  

At his October 2000 Board video-conference hearing, the 
veteran testified that he could not drive himself to and from 
work and in the evenings he was more or less housebound.  The 
veteran indicated that he had his eyes checked once a year 
and at the last examination he indicated that his vision had 
deteriorated a fraction.  He stated that his peripheral 
vision was primarily affected.  The veteran testified that he 
worked for himself mowing grass, making deliveries around 
town, and even doing small moves such as household furniture.  
The veteran indicated that he had plenty of lighting in his 
house and he could watch television and read.  

At his April 2002 VA examination, the veteran reported over 
the years having increased difficulty in dark conditions and 
could not drive at night.  The veteran indicated that he was 
losing his peripheral vision and his color vision was 
becoming affected.  It was noted that because of refractive 
changes, the veteran elected to have Lasik refractive surgery 
done approximately one year ago.  The examiner noted that the 
veteran's uncorrected distance vision had improved since the 
surgery.  

The examination showed visual acuity without correction: OD 
20/30 -2 pinhole NI; OS 20/40 pinhole NI.  According to the 
Goldman Perimeter Charts included in the reports of the 
examination, the contraction of visual fields for the left 
eye were as follows:
	At 0 degrees, contraction to 40 degrees (normal field 
=85)
	At 45 degrees, contraction to 35 degrees (normal 
field=55)
	At 90 degrees, contraction to 25 degrees (normal 
field=45)
	At 135 degrees, contraction to 30 degrees (normal 
field=55)
	At 180 degrees, contraction to 35 degrees (normal 
field=60)
	At 225 degrees, contraction to 55 degrees (normal 
field=50)
	At 270 degrees, contraction to 55 degrees (normal 
field=65)
	At 315 degrees, contraction to 40 degrees (normal 
field=85)

According to the same charts, the contraction of visual 
fields for right eye were as follows:

At 0 degrees, contraction to 20 degrees (normal field 
=85)
	At 45 degrees, contraction to 35 degrees (normal 
field=55)
	At 90 degrees, contraction to 20 degrees (normal 
field=45)
	At 135 degrees, contraction to 35 degrees (normal 
field=55)
	At 180 degrees, contraction to 45 degrees (normal 
field=60)
	At 225 degrees, contraction to 45 degrees (normal 
field=50)
	At 270 degrees, contraction to 45 degrees (normal 
field=65)
	At 315 degrees, contraction to 15 degrees (normal 
field=85)

There was no evidence of retinal breaks or detachments.  The 
diagnoses were retinitis pigmentosa sine pigmento (without 
classical diffuse bone spicule pigmentation), indicating that 
this disease had resulted in reductions in the veteran's 
visual field and night vision; mild nuclear and cortical 
cataracts.

Criteria

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. 
§ 4.79.

Unilateral or bilateral aphakia warrants a 30 percent 
evaluation.  The 30 percent rating is a minimum evaluation 
that is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction. When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, but not better than 20/70 (6/21).  The 
combined rating for the same eye should not exceed the 
evaluation for the total loss of vision of that eye, unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.84a, Code 6029 and 
Note.  Dislocated lens will be rated as aphakia.  Diagnostic 
Code 6033.

Vision in one eye will be considered 30 percent disabling if 
visual acuity in the other eye is 20/40 or better under 38 
C.F.R. § 4.84a, Codes 6074, 6077; 20/50 or better under Code 
6076; and 20/70 or better under Code 6078.

Blindness in one eye, having only light perception, will be 
considered 30 percent disabling if visual acuity in the other 
eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 
6070.

A 40 percent rating, or higher, is warranted only if there is 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or worse.  See 38 C.F.R. § 4.84a, Code 6066, or if 
there is blindness in one eye and visual acuity of 20/50 or 
worse in the other eye.  Diagnostic Code 6069, or in the 
event of enucleation.

Under the criteria for rating impairment of visual field, a 
20 percent rating is warranted if bilateral visual field 
limited to 60 degrees but not 45 degrees; a 30 percent rating 
is warranted if bilateral visual field is limited to 45 
degrees but not to 30 degrees; and a 50 percent rating is 
warranted if the bilateral visual field is limited to 30 
degrees but not 15 degrees.  Diagnostic Code 6080.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.


Analysis

Based on the impairment of visual fields under Diagnostic 
Code 6080, a rating of 50 percent is warranted if the 
concentric contraction of visual field is to 30 degrees but 
not to 15 degrees, and a 30 percent rating is warranted if 
the concentric contraction of visual fields is to 45 degrees 
but not to 30 degrees.  As shown by the veteran's most recent 
VA eye examination, his visual field contraction is 
consistent with the criteria for a 30 percent rating and does 
not meet the criteria for a 50 percent rating.  Using the 
findings reported on the visual field charts in the report of 
the April 2002 VA eye examination, the average concentric 
contraction of visual fields may be calculated by applying 
the formula in 38 C.F.R. § 4.76a.  Applying this formula, the 
average for the left eye is 37.5 degrees and the average for 
the right eye is 32.5 degrees.  As each eye falls within the 
range of 30 degrees to 45 degrees, a 30 percent rating is 
warranted in accordance with the criteria in Diagnostic Code 
6080.  
 
Furthermore, review of private and VA medical evidence 
clearly establishes that the veteran is not blind in either 
eye.  The April 2002 VA examination showed visual acuity 
without correction of the right eye right eye was 20/30 and 
of the left was 20/40.  It was noted that the veteran's 
uncorrected distance vision had improved since his Lasik 
surgery.  Higher evaluations of visual impairment require 
greater impairment of vision.

Therefore, a rating higher 30 percent is not warranted.  
Anatomical loss or blindness in one eye has not been shown.  
Enucleation of the veteran's right eye has not been shown as 
required for a 40 percent rating under Diagnostic Code 6066.  
Accordingly, it is found that the current 30 percent rating 
appropriately represents the maximum rating for this 
disability.


III.  Increased initial evaluation for postoperative 
residuals of a granuloma (scar)

Background

At an October 1996 VA examination the examiner noted that the 
veteran had a sternal split incision secondary to the 
veteran's cardiovascular bypass graft in 1993.  He also had a 
right thoracotomy scar that was well healed and was not 
hypertrophic or tender.  

Outpatient treatment records from Womack Army Medical Center 
dated November 1996 show that the veteran complained of upper 
back pain, which was considered most likely to be scar pain.  
There was no point tenderness along the ribs.  The impression 
was intermittent incisional post thoracotomy.  

At his December 1999 VA examination, the veteran reported 
that while in service he had an operation on his right chest 
for a lesion in the right lung which turned out to be a 
granuloma.  He indicated that he had no problem with it sine 
that time; however, he did have intermittently painful scar 
in the right chest.  He indicated that sometimes it spit and 
drained a little.  It was noted that the veteran had had one 
operation a year or so ago to remove one stitch and had 
another one doing it now.  The veteran reported intermittent 
pain in the incision.  

The examination showed a mid sternotomy incision for surgery 
on his coronary arteries in the past.  However, he was having 
no symptomology suggestive of angina at the present time.  
There was a healed right standard thoracotomy incision.  In 
the mid portion of the incision was a small area that was 
crusted over and was the kind of finding that one gets from a 
chronically infected stitch and then cleared up when the 
stitch came out by itself or when it was surgically removed.  
The examiner noted that it was usually not a problem.  On 
examination there was no tenderness or soreness anywhere in 
the incision.  Sometimes there was some tenderness, sometimes 
pain, usually in the anterior portion of it on the superior 
side.  However, the examiner noted it was pain free today.  
There was a small "spitting" lesion in the middle of the 
incision.  

At his October 2000 Board video-conference hearing, the 
veteran testified that at his last examination sutures were 
removed from his surgery.  The veteran indicated that he had 
pain at the site and it had not totally healed.  He testified 
that he was still wearing bandages on it because it was still 
draining a little bit.

At his April 2002 VA examination, veteran reported having a 
biopsy of a lung nodule while in service which left a 30 cm 
scar across the thorax.  It was noted that the veteran had 
quite a few symptoms related to the scar including pain, 
pruritus, and obviously the physical disfigurement from the 
scar.  There was a depression of the scar as well as areas of 
elevation.  The veteran indicated that following surgery, he 
developed an allergy to his stitches and had repeated 
inspection and had to have the stitches out.  It was noted 
that in August 2000 he was still having difficulties with 
this excision site and his back swelled up.  He indicated 
that he developed a Staph infection and he was told that this 
was from the stitches he had previously placed.  He indicated 
that he had to have a repeat surgery and went through six 
months of wound healing with packing and dressing following 
that.  He reported that this had been a problem over the 
years.  He continued to have a sensation of the rib moving or 
spasm that actually causes him to double over with turning 
motions.

The examination showed that on the right back there was an 
oblique scar that measured 30 cm in length.  There was 
tenderness to palpation and there was adherence in various 
portions of the scar.  There were also areas of hypertrophy.  
There was no evidence of ulceration or breakdown of the skin 
and there was no evidence of splitting of stitches at this 
time.  The scar was both hypopigmented with some erythema.  
There was significant disfigurement from the scar.  The scar 
did have areas that were deeper than just a regular 
superficial scar.  The scar did not appear to limit range of 
motion at this time, although he was limited by the sensation 
of the rib moving when performing certain rotations of his 
trunk.  

Criteria

The service connected postoperative residuals of a granuloma 
(scar) is an original claim placed in appellate status by a 
notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

The veteran's thoracotomy scar has been assigned a 20 percent 
evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 
7804.

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).

In VAOPGCPREC 3-2000, the General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.

Before August 30, 2002, the Schedule read as follows:

Scars which are superficial and poorly nourished with 
repeated ulcerations, warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).

Scars which are superficial and tender and painful on 
objective demonstration, warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the Schedule reads as follows:

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq.cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2003).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 1.  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2003).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note 1.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7802, Note 2.

Scars, superficial and unstable are rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2003).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note 1.  A superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note 2.

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2003).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  In this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation (See § 4.68 of this part on the 
amputation rule.).  38 C.F.R. § 4.118, Diagnostic Code 7804, 
Note 2.

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2003).

Analysis

Applying the above criteria to the facts of this case, it is 
found that a preponderance of the evidence is against a 
higher evaluation under either the former or the revised 
criteria.  As to the former criteria, the medical evidence 
did not show limitation of the affected area which would 
provide an evaluation in excess of 20 percent.  At the 
veteran's April 2002 VA examination the examiner noted that 
the scar did not appear to limit range of motion, although he 
was limited by the sensation of the rib moving when 
performing certain rotations of his trunk.  

As to the revised criteria, it is found that the requirements 
for a 30 percent evaluation have not been met.  The April 
2002 VA examiner noted that the veteran's scar was 30 cm. in 
length and was considered deep.  There was no medical 
evidence that the scar caused limited motion with an area or 
areas exceeding 72 square inches (465 sq. cm.).

For the above stated reasons, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
20 percent for the veteran's postoperative residuals of a 
granuloma (scar).  Thus, the benefit of the doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Compensable initial evaluation for chronic, inactive 
pulmonary tuberculosis.

Background

At his October 1996 VA examination, the veteran reported that 
he was diagnosed with pulmonary tuberculosis and treated and 
had been clear since that time.  It was noted that last year 
he apparently developed a nodule on the right middle lobe.  
He indicated that the biopsy showed the nodule to be benign.  
The examination showed the respiratory system within normal 
limits and the veteran denied any intolerance to exercise.  
The diagnosis was history of pulmonary tuberculosis, 
resolved.

At his December 1999 VA examination, the veteran reported 
that while in service he had an operation on his right chest 
for a lesion in the right lung turned out to be a granuloma.  
He indicated that he has had no problem with it since that 
time.  The veteran felt that he could walk about a mile.  He 
could go up and down stairs and did not have any anginal 
pain.  He indicated that the pain he had now was intermittent 
and just came on sometimes.  The veteran indicated that he 
had not received any regular follow up for his tuberculosis 
and surgery for tuberculosis.  X-rays showed the veteran to 
have mild cardiomegaly.  It was noted that the veteran had 
previous cardiothoracic surgery.  Lung fields were clear 
except for chronic lung changes.  No evidence of pulmonary 
edema or an infiltrate.  The costophrenic angles were clear.  
The bony thorax revealed mild degenerative changes and 
appeared to be somewhat osteopenic in appearance.  There was 
no acute process identified of the chest and the chest was 
essentially unchanged from the prior examination.  Pulmonary 
function test, post medication showed FVC of 99 percent 
predicted.  The test indicated that the veteran had minimal 
obstructive lung defect.  

At his October 2000 Board video conference hearing, the 
veteran testified that if he goes to pick up something or if 
he moved not thinking about it is almost like a rib moves.  
He indicated that he became doubled over and had to massage 
it and he would get out of breath when it happened.  He 
described the pain as more of a cramp.  He indicated that he 
got his 2 to 3 times a month.  He indicated that he had 
shortness of breath on a continuous basis.  The veteran 
testified that as far as he knew his tuberculosis was not 
active.

At his April 2002 VA examination, it was noted that the 
veteran had a history of tuberculosis being discovered by 
positive tuberculin test after he had Gulf War service and 
the veteran did state that he had had some degree of sweats 
and some weight loss at that time, but did not have a 
definitive diagnosis.  The veteran then had a thoracotomy 
partly for diagnostic reasons, had a granuloma on biopsy that 
was removed.  Subsequently, the veteran also reported and 
followed up, where he had an infection that was treated in 
his right chest.  It was further noted that the veteran never 
had symptoms directly attributable to tuberculosis and after 
that time, the veteran had not had extensive or did he have 
chronic pulmonary symptoms such as shortness of breath, 
secondary to his breathing.  The veteran reported having 
coronary artery disease, which had some shortness of breath 
associated with same and that he had had bypass graft and 
stent; however, and he presently was still in rehabilitation 
with treadmill walking and walking with a monitor.  He did 
not raise sputum daily and did not have any sign of sputum.  
It was noted that sputum had not been tested for activity.  
The veteran did not have sweats and had not been hospitalized 
for his pulmonary condition.  The examiner noted that the 
veteran was being followed from a cardiac standpoint now long 
term and there was no symptomatology available which would 
warrant at this time usually any further examination for 
activity of pulmonary tuberculosis.  

The examination showed the veteran to have no cough or 
sputum.  Lungs were completely clear.  He had a 10-inch with 
an exchange up to 2 inches.  He had a 10-inch right posterior 
and lateral thoracotomy scar, it was nontender.  The examiner 
indicated that at his previous examination in the year, the 
veteran's FEV1 presented predicted value within normal and 
FEV1 and FEVC ratio practically normal.  The diagnosis was 
pulmonary tuberculosis, previously treated, inactive, non-
symptomatic.  

Criteria

The service connected pulmonary tuberculosis is an original 
claim placed in appellate status by a notice of disagreement 
taking exception with the initial rating assigned by the RO 
after a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 127 (1999).  Accordingly, consideration 
must be given to the possibility of staged ratings during the 
entire time period covered by the appeal.


The RO has evaluated the veteran's pulmonary tuberculosis at 
the zero percent rate under 38 C.F.R. § 4.97, Diagnostic Code 
6731.  

As noted above, where the law changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The rating 
criteria for the Board were revised, effective October 7, 
1996.  The Federal Register clarifies that this was not a 
liberalization but a revision to ensure the use of current 
medical terminology and unambiguous criteria, as well as to 
reflect medical advances.  61 Fed. Reg. 46720 (Sep. 5, 1996).

Under the old regulations, in effect prior to October 7, 
1996, tuberculosis, pulmonary, chronic, inactive, for which a 
rating was in effect after August 19, 1968, is to be rated at 
100 percent for one year after the date of attainment of 
inactivity of tuberculosis, and thereafter, under the 
residuals attributable to tuberculosis; a 100 percent rating 
was in order for pronounced residuals: advanced fibrosis with 
severe ventilatory deficit manifested by dyspnea at rest, 
marked restriction of chest expansion, with pronounced 
impairment of bodily vigor.  A 60 percent rating is in order 
for severe residuals, with extensive fibrosis, severe dyspnea 
on slight exertion with corresponding ventilatory defect 
confirmed by pulmonary function tests with marked impairment 
of health.  A 30 percent rating is warranted for moderate 
residuals, with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  A 10 percent rating is warranted for definitely 
symptomatic residuals, with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A noncompensable rating is 
warranted for healed lesions, with minimal or no symptoms.  
38 C.F.R. § 4.97, Diagnostic Code 6731 (1996).

Under the amended criteria, inactive pulmonary tuberculosis 
is, depending on the specific findings, to be rated as 
residuals of interstitial lung disease, restrictive lung 
disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis (Diagnostic Code 6600).  In 
this regard, it is noted that chronic bronchitis is to be 
evaluated at the 10 percent rate in cases of FEV-1 of 71 to 
80 percent of predicted value, FEV-1/FVC of 71 to 80 percent, 
or diffusion capacity of the lung by the single breath method 
(DLCO(SB)) of 66 to 80 percent of predicted value.

Analysis

As the April 2002 VA examiner noted that the veteran 
demonstrates no symptomatology from his pulmonary 
tuberculosis, a compensable rating is not warranted under the 
"old" Diagnostic Code.

With all reasonable doubt resolved in the veteran's favor, it 
is concluded that this evidence more nearly approximates a 10 
percent evaluation for the veteran's chronic inactive 
pulmonary tuberculosis, under the amended criteria.  Although 
the veteran does not have symptoms of active tuberculosis, 
the December 1999 pulmonary function tests did indicate 
minimal obstructive lung defect.  However, the FEC post 
medication showed 99 percent.  The April 2002 VA examiner 
noted that the 1999 pulmonary test showed FEV1 value within 
normal and FEV1 and FEVC ratio practically normal.  
Therefore, with all reasonable doubt resolved in the 
veteran's favor, it is concluded that the veteran's chronic 
inactive pulmonary tuberculosis will be rated 10 percent 
disabling under Diagnostic Code 6600.

However, a rating beyond 10 percent under Diagnostic Code 
6600, is not warranted.  The 1999 VA pulmonary function test 
showed FEC post medication as 99 percent and noted minimal 
obstructive lung defect.  The pulmonary function test or the 
April 2002 examiner did not present medical evidence which 
would warrant a higher evaluation under Diagnostic Code 6600.


V.  Increased initial evaluation for depression

Background

At his October 1996 VA examination, the veteran reported that 
he first had an episode of feeling depressed in 1990.  He 
stated he returned from maneuver and ha been working very 
hard and he indicated his doctor put him in the hospital for 
the weekend because that was the only way they could get him 
some time off.  He was discharged on a Monday and returned to 
work and was not treated with any medication or follow-up.  
He indicated that in 1993 after having had cardiac surgery he 
again was treated as an outpatient for depression.  He stated 
he received no medications and saw a therapist about once a 
week for two or three months, which he indicated, was a waste 
of time.  He reported he had problems in dealing with things 
he saw in the Gulf and in his private life.  He also stated 
he had lack of motivation which consisted of up until today.  
He indicated that he did not have his usual interest or 
activities.  

The examination showed the veteran to be an alert cooperative 
man who was accompanied by his wife who was inclined to 
answer many of the questions.  He was casually dressed and 
exhibited no bizarre motor movements or ticks.  His mood was 
calm, his affect appropriate.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
oriented times three and his memory both remote and recent 
was good.  Insight and judgment appeared to be adequate, as 
did intellectual capacity.  The diagnosis was depression, not 
otherwise specified, mild.

At his January 1997 VA neuropsychological evaluation, the 
veteran reported memory complaints that included forgetting 
discussions with his wife and decisions they made, creating 
tension in the relationship; forgetting a discussion with a 
doctor; forgetting to tell his supervisor about appointments; 
and needing a detailed shopping list for the grocery store.  
The veteran denied feeling preoccupied or depressed.  His 
wife acknowledged that he did not do some things because he 
was fearful about his cardiac condition.  The veteran worried 
that something might happen to him.  He reported that he was 
hospitalized once in Germany for evaluation of depression and 
received no medication.  He indicated that at that time he 
had been working long hours and felt fatigued and stressed.  
After his coronary artery bypass surgery in July 1993, he saw 
a post-surgery counselor for risk of depression after surgery 
and was not prescribed medication.  The veteran reported that 
after the Persian Gulf War he participated in mission to 
Kuwait to document atrocities.  He indicated he saw the 
aftermath, particularly the children.  It was noted that he 
was tearful recounting this.  The veteran indicated that he 
did not think about the Persian Gulf War and did not remember 
dreaming about it.  He reported that he did not have duty in 
Vietnam.  He indicated that he was in a group trained for 
Vietnam, but he was the only one in the group not sent and 
everyone in the group was killed.  The veteran indicated that 
he felt guilty about it for a long time and was tearful 
discussing it.  The veteran reported that after discharge, he 
had difficulty finding a job in his field.  He was currently 
employed as a marketing coordinator and expressed job 
dissatisfaction.  

The examination showed the veteran to be casually and neatly 
dressed.  He did not exhibit any unusual facial expressions 
or motor behaviors.  He was alert, oriented, attentive to 
conversation, and cooperative.  Quality and rate of speech 
were normal.  Speech was logical, coherent, and goal 
directed.  Thought form was organized and associated.  Affect 
was broad range and appropriate to content.  Social 
interaction was friendly and appropriate.  It was noted that 
the veteran was administered the Cognistat, the 
Neurobehavioral Cognitive Status Examination subtests.  
Performance on Cognistat was in the average range.  The 
veteran exhibited no deficits in orientation; attention; 
memory; language, including comprehension; repetition; 
naming; reasoning, including abstraction and judgment; 
calculations; and construction.  His impression of his 
performance was that it was okay.  Selected 
neuropsychological subtests were also administered.  
Performance on Trail Making Test A was average and Test B was 
borderline average.  On the Rey Memory Test, five of five 
character sets (fifteen of fifteen items) were reproduced 
with one error of accuracy in placement.  Clock drawing was 
intact.  A self-administered psychological screen was 
completed by the veteran.  Performance on cognitive tasks 
revealed no cognitive deficits.  Verbal and visual short-term 
memory and visual organization were intact.  His reported 
level of distress indicated emotional difficult that appeared 
to be related to unremitting thoughts, difficulty 
concentrating and making decisions, checking behavior, a lack 
of interest, and some feeling of hopelessness.  There was no 
suicidal or homicidal ideation.  The examiner's evaluation 
and recommendations indicated that the veteran did not appear 
to meet clinically significant criteria of a Cognitive 
Disorder.  Memory, reasoning, planning, organizing, problem 
solving, and language were intact.  Some variability in 
performance on attention was noted; this ranged from average 
to borderline average.  Difficulties with memory reported by 
the veteran were likely to be functional.  There was an 
indication of emotional distress and there were several 
psychosocial stressors.  Results of the assessment were 
discussed with the veteran.  He was given information 
regarding services at the Mental Health Clinic and the Vet 
Center.  

At his December 1999 VA examination, the veteran reported 
that he first got depressed following his bypass surgery in 
1993.  He said at the time he wanted to sleep a lot and had 
nightmares, no interest, increased appetite, and crying.  
There was no suicidal ideation.  He was followed in 
Fayetteville and treated with therapy.  He was started on 
medications after his wife left and he "lost everything".  
He was then started on some medication but he did not like 
the way it made him feel.  He stopped it and was not on 
treatment right now.  He indicated that he spent his time 
mainly at home.  He lived with his parents and watched 
television.  

The examination showed the veteran to be alert, cooperative 
who answered questions and volunteered information.  There 
were no loose associations or flight of ideas, no bizarre 
motor movements or tics.  Mood was calm and affect was 
appropriate.  There were no delusions or hallucinations, 
ideas of reference, or suspiciousness.  He was oriented times 
three for both remote and recent was good.  Insight and 
judgment appeared to be adequate, as did intellectual 
capacity.  The diagnosis was depression, not otherwise 
specified, in partial remission.  The veteran was assessed a 
Global Assessment of Functioning (GAF) score of 60.  

At his October 2000 Board video-conference hearing the 
veteran testified that he had not had any outpatient 
treatment for his depression for a year and a half or two 
years.  The veteran indicated that he believed that his 
depression was the result of his multiple service-connected 
disabilities.  He testified that he does very little after 
hours, which puts a damper on his social life.  He indicated 
that he had friends that visit him.  The veteran indicated 
that there were sometimes when he just didn't want to be 
around other people.  He testified that it was very rare that 
people irritated him.  The veteran indicated that he felt 
better when he was around people while at work.  He also 
indicated that he did not feel his depression was getting any 
worse.  

At his April 2002 VA examination, the veteran reported first 
having problems with depression when his marriage broke up.  
He indicated having trouble with sleep, sleeping more.  He 
reported always having a good appetite, but his concentration 
was not good.  He stated that he had decreased interests and 
had to force himself to do things.  It was noted that the 
veteran was crying but not suicidal.  He indicated that he 
was anxious only in situations that would call for it.  The 
veteran denied panic attacks or suicide attempts.  The 
veteran indicated that he was hospitalized in Germany in 1989 
while in service because he had a very stressful job.  He 
indicated that at the time he was crying and overwrought.  
The veteran reported that he was put in the hospital over the 
weekend, but was given no medications and not other inpatient 
treatment.  He indicated that he was not seeing a 
psychiatrist now and took no psychotropic medication.  The 
veteran indicated that he did see a psychiatrist in 1996 and 
1997 due to depression, which had a lot to do with his 
marriage.  He indicated that he was prescribed some 
medication and took it but it made him feel bad so he stopped 
it on his own and did not return.  The veteran indicated that 
he last worked in May of 2001 and had his own business, lawn 
care and moving.  After having his second heart attack he no 
longer worked.  The veteran reported living by himself and 
did the cooking and cleaning.  He indicated that he watched 
some television and had no friends.  He indicated he had a 
hobby of restoring his sailboat and he also went to church.  
The veteran reported that he recently became engaged.  He 
stated that he was close to his children and had some social 
relationships and some recreational and leisure pursuits.

The examination showed the veteran to be alert, cooperative 
man who was casually dressed and answered questions and 
volunteered information.  There were no loosened associations 
or flight of ideas.  No bizarre motor movements or tics.  His 
mood was calm, pleasant, and friendly.  His affect was 
appropriate and there were no delusions, hallucinations, 
ideas of reference, or suspiciousness.  There were no 
nightmares, flashbacks, or intrusive thoughts.  There were no 
homicidal or suicidal ideations.  He was oriented times three 
and his memory, both remote and recent was good.  Insight and 
judgment appeared to be adequate as was intellectual 
capacity.  The veteran was assessed a GAF score of 70 noting 
some mild symptoms and depressed mood but generally 
functioning pretty well from a psychiatric standpoint.

Criteria

The service connected depression is an original claim placed 
in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under the former criteria, a 10 percent evaluation was 
warranted for depression with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation was warranted for 
depression when evidenced by definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  A 50 percent evaluation was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132.

Under the amended criteria for evaluating depression, a 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Analysis

A review of the medical evidence under either the old or new 
criteria does not show that the veteran's depression "more 
nearly approximates" the criteria required for a 30 percent 
evaluation.  See 38 C.F.R. § 4.7.  The veteran's VA 
examinations have consistently found the veteran to be alert, 
cooperative, quality and rate of speech were normal, casually 
dressed, exhibiting no bizarre motor movements or tics, calm 
mood, appropriate affect, no delusions, no hallucinations, no 
ideas of reference, no suspiciousness, oriented times three, 
memory, both remote and recent, was good, and insight and 
judgment adequate.  Speech was also logical, coherent, and 
goal directed.  The veteran's symptoms were noted as mild.  
He was assigned GAF scores of 60 to 70.

There was no evidence of definite impairment or occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks which would warrant a 30 percent 
evaluation under either the old or new criteria.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of an initial rating in excess of 10 percent for 
depression, must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
retinitis pigmentosa is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for postoperative residuals of a granuloma (scar) is denied.

Entitlement to an initial 10 percent evaluation for chronic, 
inactive pulmonary tuberculosis is granted.

Entitlement to an initial assignment of a disability 
evaluation higher than 10 percent for depression is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



